Filed 4/21/21 P. v. Monarca CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                  2d Crim. No. B307627
                                                           (Super. Ct. No. 2019018516)
      Plaintiff and Respondent,                                 (Ventura County)

 v.

 JOSE EDUARDO MONARCA,

      Defendant and Appellant.



       Jose Eduardo Monarca appeals the judgment entered after
he pleaded guilty to continuous sexual abuse of a child under the
age of 14 (Pen. Code,1 § 288.5, subd. (a)), committing a forcible
lewd act upon a child under the age of 14 (§ 288, subd. (b)(1)),
penetration of a child with a foreign object (§ 289, subd. (j)), and
six counts of committing a lewd act upon a child under the age of
14 (§ 288, subd. (a)). Pursuant to a negotiated disposition, the
trial court sentenced appellant to an aggregate term of 25 years
in state prison.

         1   All statutory references are to the Penal Code.
       Because appellant pleaded guilty prior to trial, the relevant
facts are derived from the transcript of the preliminary hearing.
Over the course of several years, appellant sexually molested five
minor children with whom he lived. All five victims were under
the age of 14 when the abuse occurred.
       We appointed counsel to represent appellant in this appeal.
After counsel’s examination of the record, he filed a brief raising
no issues. On January 21, 2020, we advised appellant that he
had 30 days within which to personally submit any contentions or
issues he wished us to consider. Appellant subsequently filed a
supplemental letter brief raising claims that challenge the
validity of his guilty plea. Because appellant did not obtain a
certificate of probable cause and expressly waived his right to
appeal as part of his plea bargain, none of his claims present an
arguable issue for review.
       We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with his duties and that no
arguable issue exists. (People v. Wende (1979) 25 Cal.3d 436, 443;
People v. Kelly (2006) 40 Cal.4th 106, 126.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P.J.                  TANGEMAN, J.




                                 2
                   Derek D. Malan, Judge
              Superior Court County of Ventura
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.